Citation Nr: 1228785	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-25 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for additional disability of the left shoulder due to surgery in June 1996 and post operative care by the Department of Veterans Affairs (VA). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from November 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In June 2008, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

This case has been previously before the Board.  In January 2009 and December 2009, the Board issued decisions denying entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  The Veteran, in turn, appealed each decision to the United States Court of Appeals for Veterans Claims (the Court).  In June 2009 and October 2010, counsel for VA's Secretary and the Veteran's attorney (the parties) filed Joint Motions for Remand with the Court.  In each instance, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings.

In response to the most recent October 2010 Joint Motion, the Board requested a medical opinion from the Veterans Health Administration (VHA).  In January 2012, a VA physician provided the requested opinion.  Later that month, the Veteran and his attorney were sent a copy of the opinion and informed that they had 60 days to submit further evidence or argument.  See 38 C.F.R. § 20.903 (2011).  In May 2012, the Veteran was granted an extension of time to submit additional evidence.  In July 2012, the Veteran's attorney submitted additional argument and evidence.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action on the claim is warranted, even though such action will, regrettably, further delay an appellate decision.

In a July 2012 letter, the Veteran's attorney argued that if the Board was unable to decide the claim in favor of the Veteran, the claim should be remanded to obtain Quality Assurance Review records associated with his earlier tort claim.  The Board notes that the Veteran filed a claim under the Federal Tort Claims Act and a $50,000 settlement was agreed to in March 2000.  The release specifically notes that the settlement would not operate as an admission of liability on the part of anyone.  The record also indicates that there was an internal review process as noted in a January 1999 Memorandum from the Deputy Network Director and Clinical Services Officer to the Chief Executive Officer of the VA Greater Los Angeles (LA) Healthcare System.  

After reviewing the evidence the Board observes that, if they exist, medical quality-assurance records pertaining to the Veteran's care from June 1996 through March 1998 at the VA Greater LA Healthcare System would be highly pertinent to his claim.  These records have not yet been requested.  In VAOPGCPREC 1-2011, VA's Office of General Counsel addressed whether such records may be obtained in connection with an appeal.  The opinion noted that quality assurance records may not be disclosed to VA adjudicators, including the Board, but that VA's Office of General Counsel is authorized to review such records to determine if they in fact are of the type protected from disclosure.  The opinion concluded that VA's duty to assist requires that the Board request access to any quality assurance records or documents relevant to a claim, and, if the appropriate Veterans Health Administration officials deny the request, to appeal the determination to VA's General Counsel.  On remand, the RO should follow the procedures outlined in VAOPGCPREC 1-2011. 


Accordingly, the case is REMANDED for the following action:

1.  Request access to "focused review" conducted by the VA Greater LA Healthcare System from the Under Secretary for Health (USH), Veterans Integrated Service Network (VISN) director, or a Veterans Health Administration (VHA) medical facility director.  The letter requesting access to focused review should advise the appropriate official that in accordance with VAOPGCPREC 1-2011, if access is denied, the basis for the denial must be provided and the official must state whether the documents fall into one of the following three categories:

a.  Protected from disclosure by 38 U.S.C.A. § 5705 ;

b.  Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. § 17.501(b); or

c.  The requested records or documents no longer exist or cannot be found.

The RO must continue attempts to one or all of the specified officials until a response is obtained.  Any response must be in writing and documented in the claims file.

If the official concludes that the records are not protected and access is granted, the RO should request the focused review records and associate any copies with the claims file.  If access is denied because the focused review records are considered privileged and confidential, i.e., they meet the criteria of (a) or (b) above, the RO must appeal the decision to the Office of General Counsel  within 60 days of the response under the provision of 38 C.F.R. § 17.506 (2011).

In such case, the RO should request an Office of General Counsel attorney with expertise in information law to review the matter and make a recommendation to the General Counsel or Deputy General Counsel for a final decision as to whether the focused review in question is protected.

Any response must be in writing and documented in the claims file.

If the Office of General Counsel ultimately determines the records are not protected, the RO must request the focused review records and associate any copies with the claims file.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



